SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2013 THE FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) MISSISSIPPI 33-94288 64-0862173 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6ighway 98 West Hattiesburg, Mississippi (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (601) 268-8998 Not applicable (Registrant's former address of principal executive offices) Item 8.01 Other Events. On April 23, 2013, the United States Bankruptcy Court for the Southern District of Alabama confirmed the Chapter 11 Plan of Reorganization for First Baldwin Bancshares, Inc. pursuant to which First Baldwin Bancshares, Inc. has agreed to sell all of the voting stock of it subsidiary, First National Bank of Baldwin County, under an Acquisition Agreement dated January 31, 2013, as amended. Accordingly, The First Bancshares, Inc. intends to close on its acquisition of all of the voting stock of First National Bank of Baldwin County on or about April 29, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST BANCSHARES, INC. (Registrant) Date: April 24, 2013 By: /s/ Donna T. Lowery Donna T. Lowery, Chief Financial Officer
